DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentable distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US patent 11,074, 692 and US 11,276,000 and US 11,436,718. Although the claims at issue are not identical, they are not patentable distinct from each other because reference  application requires “indicating a tumorigenic state of a tissue” and “generating data indicating a layer Structure” not required by the present application .
This is a provisional nonstatutory double patenting rejection because the patentable indistinct claims have not in fact been patented. However, the conflicting claims are not patentable distinct from each other because:
•        Claims 1 of application ‘488 and claim 1 od patents  ‘692 and ‘000 and ‘718 recite common subject matter;
•        Whereby claim 1, which recites the open ended transitional phrase “comprising”, does not preclude the additional elements recited by claim 1 of the patent, and
•        Whereby the elements of claim 1 are fully anticipated by patent claim 1, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fuyong et al (An automatic learning based framework for robust nucleus segmentation “ in view of Seth et al ( US 2018/0232883)
As to claim 1, Fuyong teaches An image analysis method for analyzing an image of a tissue or a cell to be analyzed using a deep learning algorithm of a neural network structure, (learning-based framework for robust and automatic nucleus segmentation with shape preservation. Given a nucleus image, it begins with a deep convolutional neural network (CNN) model to generate a probability map, on which an iterative region merging approach is performed for shape initializations, abstract) , the method comprising: generating a plurality of analysis data from an analysis target image that include a part of the tissue or a part of the cell to be analyzed,  ( figure 3 and the respective legend discloses that out of the tissue or cell images are analyzed using generating patches note that the patches are regarded as the analysis data); the plurality of the analysis data being generated for each region having a predetermined number of pixels relative to one analysis target image( The patches whose centers are closer than several pixels (chosen as 4) to the corresponding annotated nucleus centers are labeled as positive, otherwise negative. In order to achieve rotation invariance, all positive patches are rotated by 90 , 180 , and 270 . This can also produce more positive training samples, which are significant when there exist less real nucleus patches than non-nucleus patches in the training images. Fig. 4 shows the learned filters and the feature maps in the first layer of the CNN model on the NET dataset, page 553 right column ,3rd paragraph ); inputting the plurality of analysis data to the deep learning algorithm, ( figure 3 and the respective legends discloses that the patches are inserted into the deep learning convolution neural network ; page 553 left column 1st paragraph); and generating data indicating a region of a cell nucleus in the analysis target image by the deep learning algorithm ( figure 7-10 section IV page 559  generating a nucleus indication within the target image by using the deep learning algorithm). While Fuyong meets the limitation above, Fuyong fails to teach “ the data indicating the region of the cell nucleus distinguishingly from another region or indicating a boundary between a region of the cell nucleus and another region.” Specifically, Seth  teaches a magnified tissue image 710 of a tissue sample stained with hematoxylin and eosin is shown, in which a nucleus 712 is also shown. An exemplary pre-processed image 720 that estimates stain density of hematoxylin (light mean less dense, dark means more dense) is shown along with a nucleus 722. Such a pre-processed image does not suffer from the variations in the actual color of hematoxylin between various labs. From this pre-processed image, POI and non-POI are sampled. A patch centered at a POI 730 and another patch centered at a non-POI 732 are shown. A classifier may finds all POI points in the pre-processed image 722 to help create a POI location map 740, in which location of POI 742 is shown. In this example, the POI is the centroid of an epithelial nucleus. A local disease classification module samples multiple sized sub-image windows 750 and 752 from the pre-processed image 722 using the location map 742. A local disease classifier may take each set of windows centered at each POI and produces disease class probability maps 760, in which a local disease classification probability for a POI is shown as a pie chart 762. Such disease class probability maps can be aggregated using a disease class aggregator module into disease class scores 770, where proportion of POIs representing each disease class 772, 774, 776 (including "no cancer" 772), along with their confidence intervals 782, 784, 786, are shown (figure 7 and paragraph [0083] and paragraph [0043-0047]). It is obvious to one skilled in the art before filing of the claimed invention to generate the data from the region of the cell nucleus as taught by Seithi et al in the nucleus indication of Fuyong in order to reduce side effects, discomfort, and treatment costs, and increase treatment effectiveness leading to the advancement of precision oncology (paragraph [0003]). Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.
As to claim 2, Fuyong teaches the image analysis method according to claim 1, wherein the analysis target image is an image of a tissue diagnostic sample, and the analysis target image includes a hue comprised of one primary color or a hue obtained by combining two or more primary colors ( The hue property is implemented by mixing the U and V values ,YUB color space, page 553, right column 2nd and 3rd paragraph).
As to claim 3, Fuyong teaches the image analysis method according to claim 1, wherein the analysis target image is an image of a cell diagnostic sample, and the analysis target image includes a hue comprised of one primary color or a hue obtained by combining two or more primary colors. ( The hue property is implemented by mixing the U and V values ,YUB color space, page 553, right column 2nd and 3rd paragraph).
As to claim 4, Fuyong teaches the image analysis method according to according to claim 1, wherein the deep learning algorithm determines whether an arbitrary position in the analysis target image is a region of a cell nucleus (figure 7 ; Shape initialization is actually nucleus detection in our segmentation framework, which provides nucleus positions for the subsequent active contour model, page 559-560).
As to claim 5, Fuyong teaches the  image analysis method according to claim 7, wherein analysis data are generated for each region of the predetermined number of pixels including peripheral pixels circumscribing a predetermined pixel; and the deep learning algorithm generates a label indicating whether the predetermined pixel is one of the region of the cell nucleus ( Our CNN is trained using raw pixel values (the YUV color space) of small image patches with certain size, centered on the pixel itself. Therefore, each pixel corresponds to a vectorized feature. We manually annotate the geometric centers of nuclei on the training images. The patches whose centers are closer than several pixels (chosen as 4) to the corresponding annotated nucleus centers are labeled as positive, otherwise negative, page 553, right column 2nd paragraph ) .
As to claim 6, Sethi et al teaches the image analysis method according to claim 7, wherein a number of nodes of the input layer of the neural network corresponds to a product of the predetermined number of pixels of the analysis data and a number of combined primary colors ( see figure 1A, element 124 and paragraph [0007-0008],[0039-0041],[0044],[0050-0052]).
As to claim 7,Sethi teaches the  image analysis method according to claim 2, wherein the tissue diagnostic sample is a stained sample, and the analysis target image is an image obtained by imaging the stained sample under a bright field microscope( figure 1A, element 124, paragraph [0002],[0034],[0044],[0050)].
As to claim 8, Sethi teaches image analysis method according to claim 7, wherein a stain for bright-field observation comprises hematoxylin-eosin. ( figure 1A, element 124 and paragraph [0002],[0034],[0044],[0050]);
As to claim 9, Fuyong teaches the image analysis method according to claim 11, wherein the staining for bright-field observation uses hematoxylin for nuclear staining (3) The proposed framework is extensively tested on multiple types of clinical datasets using a range of different tissues and stain preparations (The proposed framework is extensively tested on multiple types of clinical datasets using a range of different tissues and stain preparations, page 552m right column 1st paragraph).
As to claim 10, Fuyong teaches the image analysis method of claim 8, wherein a stain for bright field observation is Papanicolaou(The proposed framework is extensively tested on multiple types of clinical datasets using a range of different tissues and stain preparations, page 552 right column 1st paragraph).
As to claim 11, Fuyong teaches the image analysis method according to claim 1, wherein the deep learning algorithm classifies the analysis data into classes indicating a region of a cell nucleus contained in the analysis target image (table II, 15 pixels for every nucleus center, additionally see figure 3 where given an input image, each pixel is assigned a probability indicating how likely it belongs to part of a nucleus. This problem is solved by training a classifier based on a deep CNN using supervised learning, probability map generation, page 552 right column and page 553 right column; see also Sethi et al  ( see figure 1A, element 124 and paragraph [0007-0008],[0039-0041],[0044],[0050-0052])
As to claim 12, Fuyong et al teaches the  image analysis method according to claim 1, wherein an output layer of the neural network comprises a node having a softmax function as an activation function ( Convolutional Neural Network: A CNN [59] usually consists of successive pairs of convolutional and max-pooling layers, followed by several fully-connected layers. The deep architecture extracts hierarchical features from the input images, and the last layer, which is usually chosen as a sigmoid or softmax activation function; page 553 left column second paragraph)
As to claim 13, Sethi teaches the image analysis method according to claim 1, further comprising outputting a cell nucleus region weighted image that the region of the cell nucleus is superimposed on the analysis target image(paragraph [0051], [0057-0058])
The limitation of claim 14-20  has been addressed above.
				Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung  can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664